DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/14/22 has been entered.
 
Information Disclosure Statement
The IDS of 02/14/22 has been considered.

Specification and Drawings
The drawings of 02/14/22 are accepted.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 5-19, 21-23, and 25-26 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims.

Claim Objections
Claim 17 is objected to because of the following informalities:
Claim 17 states, “wherein the changing the operating parameter extends a first maintenance interval of the least one …” It will be construed that this limitation should state, “wherein the changing the operating parameter extends a first maintenance interval of the at least one …”
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/236020 (based on 11/24/21 amendments) in view of Jarrell et al (US PgPub 20040102924) and Nixon et al (US PgPub 20020077711). 

With respect to claim 1, copending Application ‘020 discloses:
A monitoring system for data collection, the system comprising: a data acquisition circuit structured to interpret a plurality of detection values, each of the plurality of detection values corresponding to input received from a detection package, the detection package comprising at least one of a plurality of input sensors, wherein each of the plurality of input sensors is operatively coupled to at least one of a plurality of components; a data analysis circuit structured to analyze a subset of the plurality of detection values to determine a future status of at least one of the plurality of components, wherein the future status of the at least one of the plurality of components comprises at least one of: a future state of the at least one of the plurality of components, a future condition of the at least one of the plurality of components, or a future stage; and an analysis response circuit structured to perform an action in response to the determination of the future status of the at least one of the plurality of components (claim 1)
With respect to claim 1, copending Application ‘020 differs from the claimed invention in that it does not explicitly disclose: 
a chemical or pharmaceutical process or a subprocess of the chemical or pharmaceutical process (The claims in copending Application ‘020 are substantially similar to the claims in the present application. The main difference between the two sets of claims is the claimed field of use. The present application is directed to a chemical or pharmaceutical process or a subprocess of the chemical or pharmaceutical process, whereas the claims in copending Application ‘020 are directed to an industrial production line or a production process of the industrial production line. Copending Application ‘020 does mention a chemical or pharmaceutical process in its disclosure but not in its claims.)
wherein the action comprises changing an operating parameter including at least one of: changing a utilization of the at least one of the plurality of components, or changing an operating speed of the at least one of the plurality of components
wherein the changing the operating parameter extends a first maintenance interval of the at least one of the plurality of components to synchronize the first maintenance interval of the at least one of the plurality of components with a second maintenance interval of another one of the plurality of components
With respect to claim 1, Jarrell et al discloses:
a chemical or pharmaceutical process or a subprocess of the chemical or pharmaceutical process (paragraph 0024 states, “Accordingly, it is an object of the present invention to provide a method for minimizing the life cycle cost of processes, particularly industrial processes … While not meant to be limiting, processes for which the present invention would provide an economic benefit include high safety consequence processes, such as nuclear processes, e.g. nuclear electrical power generating plants, nuclear waste vitrification and packaging plants, nuclear fuel manufacturing and reprocessing facilities, chemical processes, special chemical manufacturing involving carcinogens or pesticides), general chemical manufacture (e.g., fertilizer, plastics, pharmaceuticals), and petroleum refining …” (emphasis mine). This reference shows that data processing can be performed in many different fields of endeavor. The differences in field of endeavor between the claims in the present application and in the copending application serve as obvious equivalent replacements.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jarrell et al into the invention of copending Application ‘020. The motivation for the skilled artisan in doing so is to gain the benefit of performing the monitoring operations of the copending application in many different fields of endeavor.
With respect to claim 1, Nixon et al discloses:
wherein the action comprises changing an operating parameter including at least one of: changing a utilization of the at least one of the plurality of components, or changing an operating speed of the at least one of the plurality of components (paragraph 0074 states, “The application 260 may also, if so configured automatically take actions within the plant 10, such as resetting set points, tuning loops, reconfiguring equipment, etc. as indicated by the feedback path 264 based on the diagnostic decisions made by the application 250, alarms, et. These actions may or may not involve using process control applications, equipment monitoring and control applications to implement changes to the system. These actions may also entail reconfiguring the plant 10 to make a different or more of one type of product over another or to otherwise reconfigure the plant 10 to maximize financial gains or other concerns.” These automatic actions involve changing utilization of the at least one of the plurality of components. Note also paragraph 0013, which states, “information or data may be collected by maintenance functions pertaining to the health, variability, performance or utilization of a device, loop, unit, etc.” Note also paragraph 0057, which states, “Of course the data collected may be any of, but is not limited to rotating equipment angular position, velocity, acceleration data …”)
wherein the changing the operating parameter extends a first maintenance interval of the at least one of the plurality of components to synchronize the first maintenance interval of the at least one of the plurality of components with a second maintenance interval of another one of the plurality of components (obvious in view of paragraphs 0033-0034 and paragraphs 0037-0038; Paragraph 0034 states, “The illustrated process control plant 10 also includes various rotating equipment 20, such as turbines, motors, etc. which are connected to a maintenance computer 22 … The maintenance computer 22 may store and execute known monitoring and diagnostic applications 23 … or other any other known applications used to diagnose, monitor and optimize the operating state of the rotating equipment 20.” Paragraphs 0037-0038 state, “In the past, the various process control systems 12 and 14 and the power generating and maintenance systems 22 and 26 have not been interconnected with each other in a manner that enables them to share data generated in or collected by each of these systems in a useful manner … To overcome this problem, a data collection and distribution system is provided to acquire data from the disparate sources of data, format this data to a common data format or structure and then provide this data, as needed to any of a suite of applications … The suite of applications is provided to fuse or integrate the data from previously disparate and separate systems to provide a better measurement, viewing, control and understanding of the entire plant 10.” In view of Nixon’s teachings of fusing/integrating information from various maintenance systems that are connected to various components, it would be obvious to one of ordinary skill in the art to extend a first maintenance interval of the at least one of the plurality of components to synchronize the first maintenance interval of the at least one of the plurality of components with a second maintenance interval of another one of the plurality of components, as one way of optimizing the process control operations.) 
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nixon et al into the invention of copending Application ‘020. The motivation for the skilled artisan in doing so is to gain the benefit of optimizing plant operation.

With respect to claim 2, copending application ‘020 discloses:
changing the operating parameter achieves at least one of: extending a life of the at least one of the plurality of components or facilitating maintenance on the at least one of the plurality of components (claim 2)

With respect to claim 3, copending application ‘020 discloses:
wherein the action further comprises facilitating maintenance on the at least one of the plurality of components (claim 3)

With respect to claim 5, copending application ‘020 discloses:
wherein the external reference time includes at least one of: a planned shutdown time for the subprocess of the chemical or pharmaceutical process, a time that is past an expected completion time of the subprocess of the chemical or pharmaceutical process, or a scheduled maintenance time for the one of the plurality of components (claim 5)

With respect to claim 6, copending application ‘020 discloses:
wherein the future status is a future state of the at least one component, and the future state of the at least one component is based on a time parameter (claim 6)

With respect to claim 7, copending application ‘020 discloses:
wherein the future status is a future state of the at least one component, and the future state of the at least one component is based on a state of the subprocess (claim 7)

With respect to claim 8, copending application ‘020 discloses:
wherein the future status is a future state of the at least one component, and the future state of the at least one component is based on a predetermined predicted value (claim 8)

With respect to claim 9, copending application ‘020 discloses:
A monitoring system for data collection (claim 9)
a data collector communicatively coupled to a plurality of input channels, wherein the data collector collects data from the plurality of input channels based on a selected data collection routine, wherein each input channel is connected to a monitoring point from which data is collected, wherein the collected data provides a plurality of detection values including detection values for a component of a plurality of components associated with a subprocess (claim 9)
a data storage structured to store a plurality of collector routes and collected data that corresponds to the plurality of input channels, wherein the plurality of collector routes each comprises a different data collection routine (claim 9)
a data acquisition and analysis circuit structured to interpret the plurality of detection values from the collected data and structured to determine a future status of the component or the subprocess, wherein the future status of the component or the subprocess comprises at least one of: a future state of the component, a future condition of the component, or a future stage of the subprocess (claim 9)
an analysis response circuit structured to perform an action in response to the determination of the future status, wherein the action comprises rebalancing operating loads of the plurality of components associated with the subprocess (claim 9)
With respect to claim 9, copending Application ‘020 differs from the claimed invention in that it does not explicitly disclose: 
a chemical or pharmaceutical process or a subprocess of the chemical or pharmaceutical process (The claims in copending Application ‘020 are substantially similar to the claims in the present application. The main difference between the two sets of claims is the claimed field of use. The present application is directed to a chemical or pharmaceutical process or a subprocess of the chemical or pharmaceutical process, whereas the claims in copending Application ‘020 are directed to an industrial production line or a production process of the industrial production line. Copending Application ‘020 does mention a chemical or pharmaceutical process in its disclosure but not in its claims.)
of the component or the subprocess
rebalancing operating work loads
by changing an operating parameter of the plurality of components including at least one of: changing a utilization of the at least one of the plurality of components, or changing an operating speed of the at least one of the plurality of components
wherein the changing the operating parameter extends a first maintenance interval of the at least one of the plurality of components to synchronize the first maintenance interval of the at least one of the plurality of components with a second maintenance interval of another one of the plurality of components
With respect to claim 9, Jarrell et al discloses:
a chemical or pharmaceutical process or a subprocess of the chemical or pharmaceutical process (paragraph 0024 states, “Accordingly, it is an object of the present invention to provide a method for minimizing the life cycle cost of processes, particularly industrial processes … While not meant to be limiting, processes for which the present invention would provide an economic benefit include high safety consequence processes, such as nuclear processes, e.g. nuclear electrical power generating plants, nuclear waste vitrification and packaging plants, nuclear fuel manufacturing and reprocessing facilities, chemical processes, special chemical manufacturing involving carcinogens or pesticides), general chemical manufacture (e.g., fertilizer, plastics, pharmaceuticals), and petroleum refining …” (emphasis mine). This reference shows that data processing can be performed in many different fields of endeavor. The differences in field of endeavor between the claims in the present application and in the copending application serve as obvious equivalent replacements.)
With respect to claim 9, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jarrell et al into the invention of copending Application ‘020. The motivation for the skilled artisan in doing so is to gain the benefit of performing the monitoring operations of the copending application in many different fields of endeavor.
With respect to claim 9, Nixon et al discloses:
of the component or the subprocess (paragraph 0111 states, “In one embodiment, to generate these models, a modeling expert divides the plant into component equipment and provides a model for the different component parts at any desired level of abstraction.”)
rebalancing operating work loads (paragraph 0074 states, “The application 260 may also, if so configured automatically take actions within the plant 10, such as resetting set points, tuning loops, reconfiguring equipment, etc. as indicated by the feedback path 264 based on the diagnostic decisions made by the application 250, alarms, et. These actions may or may not involve using process control applications, equipment monitoring and control applications to implement changes to the system. These actions may also entail reconfiguring the plant 10 to make a different or more of one type of product over another or to otherwise reconfigure the plant 10 to maximize financial gains or other concerns.”)
by changing an operating parameter of the plurality of components including at least one of: changing a utilization of the at least one of the plurality of components, or changing an operating speed of the at least one of the plurality of components (paragraph 0074 states, “The application 260 may also, if so configured automatically take actions within the plant 10, such as resetting set points, tuning loops, reconfiguring equipment, etc. as indicated by the feedback path 264 based on the diagnostic decisions made by the application 250, alarms, et. These actions may or may not involve using process control applications, equipment monitoring and control applications to implement changes to the system. These actions may also entail reconfiguring the plant 10 to make a different or more of one type of product over another or to otherwise reconfigure the plant 10 to maximize financial gains or other concerns.” These automatic actions involve changing utilization of the at least one of the plurality of components. Note also paragraph 0013, which states, “information or data may be collected by maintenance functions pertaining to the health, variability, performance or utilization of a device, loop, unit, etc.” Note also paragraph 0057, which states, “Of course the data collected may be any of, but is not limited to rotating equipment angular position, velocity, acceleration data …”)
wherein the changing the operating parameter extends a first maintenance interval of the at least one of the plurality of components to synchronize the first maintenance interval of the at least one of the plurality of components with a second maintenance interval of another one of the plurality of components (obvious in view of paragraphs 0033-0034 and paragraphs 0037-0038; Paragraph 0034 states, “The illustrated process control plant 10 also includes various rotating equipment 20, such as turbines, motors, etc. which are connected to a maintenance computer 22 … The maintenance computer 22 may store and execute known monitoring and diagnostic applications 23 … or other any other known applications used to diagnose, monitor and optimize the operating state of the rotating equipment 20.” Paragraphs 0037-0038 state, “In the past, the various process control systems 12 and 14 and the power generating and maintenance systems 22 and 26 have not been interconnected with each other in a manner that enables them to share data generated in or collected by each of these systems in a useful manner … To overcome this problem, a data collection and distribution system is provided to acquire data from the disparate sources of data, format this data to a common data format or structure and then provide this data, as needed to any of a suite of applications … The suite of applications is provided to fuse or integrate the data from previously disparate and separate systems to provide a better measurement, viewing, control and understanding of the entire plant 10.” In view of Nixon’s teachings of fusing/integrating information from various maintenance systems that are connected to various components, it would be obvious to one of ordinary skill in the art to extend a first maintenance interval of the at least one of the plurality of components to synchronize the first maintenance interval of the at least one of the plurality of components with a second maintenance interval of another one of the plurality of components, as one way of optimizing the process control operations.) 
With respect to claim 9, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nixon et al into the invention of copending Application ‘020. The motivation for the skilled artisan in doing so is to gain the benefit of optimizing plant operation. 

With respect to claim 10, copending Application ‘020 discloses:
wherein rebalancing the operating work loads of the plurality of components associated with the subprocess further comprises rebalancing the operating work loads to achieve at least one of: extending a life of the at least one of the plurality of components or facilitating maintenance on the at least one of the plurality of components (claim 10)

With respect to claim 11, copending Application ‘020 discloses:
wherein the action further comprises facilitating maintenance on the at least one of the plurality of components (claim 11)

With respect to claim 12, copending Application ‘020 discloses:
wherein facilitating maintenance comprises facilitating maintenance to achieve at least one of: (claim 12)
differentiating a first maintenance interval of a first one of the plurality of components from a second maintenance interval of a second one of the plurality of components (claim 12)
aligning a maintenance interval of one of the plurality of components with an external reference time (claim 12)

With respect to claim 13, copending Application ‘020 discloses:
wherein the external reference time includes at least one of: a planned shutdown time for the subprocess of the chemical or pharmaceutical process, a time that is past an expected completion time of the subprocess, or a scheduled maintenance time for one of the plurality of components (claim 13)

With respect to claim 14, copending Application ‘020 discloses:
wherein the future status is a future state of the component, and the future state of the component is based on a time parameter (claim 14)

With respect to claim 15, copending Application ‘020 discloses:
wherein the future status is a future state of the component, and the future state of the component is based on a state of the subprocess (claim 15)

With respect to claim 16, copending Application ‘020 discloses:
wherein the future status is a future state of the component, and the future state of the component is based on a predetermined predicted value (claim 16)

With respect to claim 17, copending Application ‘020 discloses:
A computer-implemented method for data collection (claim 17)
collecting data from a plurality of input channels communicatively coupled to a data collector based on a data collection routine, wherein each input channel is connected to a monitoring point from which data is collected, wherein the collected data provides a plurality of detection values including detection values for at least one of a plurality of components or a subprocess (claim 17)
analyzing the plurality of detection values from the collected data to determine a future status of at least one of the plurality of components or the subproess of the chemical or pharmaceutical process, wherein the future status of the at least one of the plurality of components or the subprocess comprises at least one of: a future state of the at least one of the plurality of components, a future condition of the at least one of the plurality of components, or a future stage of the subprocess (claim 17)
performing an action in response to the determination of the future status (claim 17)
With respect to claim 17, copending Application ‘020 differs from the claimed invention in that it does not explicitly disclose: 
a chemical or pharmaceutical process or a subprocess of the chemical or pharmaceutical process (The claims in copending Application ‘020 are substantially similar to the claims in the present application. The main difference between the two sets of claims is the claimed field of use. The present application is directed to a chemical or pharmaceutical process or a subprocess of the chemical or pharmaceutical process, whereas the claims in copending Application ‘020 are directed to an industrial production line or a production process of the industrial production line. Copending Application ‘020 does mention a chemical or pharmaceutical process in its disclosure but not in its claims.)
of the at least one of the plurality of components or the subprocess
changing an operating parameter including at least one of: changing a utilization of the at least one of the plurality of components, or changing an operating speed of the at least one of the plurality of components
wherein the changing the operating parameter extends a first maintenance interval of the least one of the plurality of components to synchronize the first maintenance interval of the at least one of the plurality of components with a second maintenance interval of another one of the plurality of components
With respect to claim 17, Jarrell et al discloses:
a chemical or pharmaceutical process or a subprocess of the chemical or pharmaceutical process (paragraph 0024 states, “Accordingly, it is an object of the present invention to provide a method for minimizing the life cycle cost of processes, particularly industrial processes … While not meant to be limiting, processes for which the present invention would provide an economic benefit include high safety consequence processes, such as nuclear processes, e.g. nuclear electrical power generating plants, nuclear waste vitrification and packaging plants, nuclear fuel manufacturing and reprocessing facilities, chemical processes, special chemical manufacturing involving carcinogens or pesticides), general chemical manufacture (e.g., fertilizer, plastics, pharmaceuticals), and petroleum refining …” (emphasis mine). This reference shows that data processing can be performed in many different fields of endeavor. The differences in field of endeavor between the claims in the present application and in the copending application serve as obvious equivalent replacements.)
With respect to claim 17, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Jarrell et al into the invention of copending Application ‘020. The motivation for the skilled artisan in doing so is to gain the benefit of performing the monitoring operations of the copending application in many different fields of endeavor.
With respect to claim 17, Nixon et al discloses:
of the at least one of the plurality of components or the subprocess (paragraph 0111 states, “In one embodiment, to generate these models, a modeling expert divides the plant into component equipment and provides a model for the different component parts at any desired level of abstraction.”)
changing an operating parameter including at least one of: changing a utilization of the at least one of the plurality of components, or changing an operating speed of the at least one of the plurality of components (paragraph 0074 states, “The application 260 may also, if so configured automatically take actions within the plant 10, such as resetting set points, tuning loops, reconfiguring equipment, etc. as indicated by the feedback path 264 based on the diagnostic decisions made by the application 250, alarms, et. These actions may or may not involve using process control applications, equipment monitoring and control applications to implement changes to the system. These actions may also entail reconfiguring the plant 10 to make a different or more of one type of product over another or to otherwise reconfigure the plant 10 to maximize financial gains or other concerns.” These automatic actions involve changing utilization of the at least one of the plurality of components. Note also paragraph 0013, which states, “information or data may be collected by maintenance functions pertaining to the health, variability, performance or utilization of a device, loop, unit, etc.” Note also paragraph 0057, which states, “Of course the data collected may be any of, but is not limited to rotating equipment angular position, velocity, acceleration data …”)
wherein the changing the operating parameter extends a first maintenance interval of the least one of the plurality of components to synchronize the first maintenance interval of the at least one of the plurality of components with a second maintenance interval of another one of the plurality of components (obvious in view of paragraphs 0033-0034 and paragraphs 0037-0038; Paragraph 0034 states, “The illustrated process control plant 10 also includes various rotating equipment 20, such as turbines, motors, etc. which are connected to a maintenance computer 22 … The maintenance computer 22 may store and execute known monitoring and diagnostic applications 23 … or other any other known applications used to diagnose, monitor and optimize the operating state of the rotating equipment 20.” Paragraphs 0037-0038 state, “In the past, the various process control systems 12 and 14 and the power generating and maintenance systems 22 and 26 have not been interconnected with each other in a manner that enables them to share data generated in or collected by each of these systems in a useful manner … To overcome this problem, a data collection and distribution system is provided to acquire data from the disparate sources of data, format this data to a common data format or structure and then provide this data, as needed to any of a suite of applications … The suite of applications is provided to fuse or integrate the data from previously disparate and separate systems to provide a better measurement, viewing, control and understanding of the entire plant 10.” In view of Nixon’s teachings of fusing/integrating information from various maintenance systems that are connected to various components, it would be obvious to one of ordinary skill in the art to extend a first maintenance interval of the at least one of the plurality of components to synchronize the first maintenance interval of the at least one of the plurality of components with a second maintenance interval of another one of the plurality of components, as one way of optimizing the process control operations.) 
With respect to claim 17, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nixon et al into the invention of copending Application ‘020. The motivation for the skilled artisan in doing so is to gain the benefit of optimizing plant operation.

	With respect to claim 18, copending Application ‘020 discloses:
wherein changing the operating parameter achieves at least one of: extending a life of the one of the plurality of components or facilitating maintenance on the one of the plurality of components (claim 18)

With respect to claim 19, copending Application ‘020 discloses:
wherein the facilitating maintenance comprises extending a maintenance interval of the at least one of the plurality of components (claim 19)

With respect to claim 21, copending Application ‘020 discloses:
wherein the facilitating maintenance comprises differentiating a first maintenance interval of a first one of the plurality of components from a second maintenance interval of a second one of the plurality of components (claim 19)

With respect to claim 22, copending Application ‘020 discloses:
aligning a maintenance interval of one of the plurality of components with an external reference time (claim 19)

With respect to claim 23, copending Application ‘020 discloses:
wherein the future status is a future state of the at least one component, and the future state of the at least one component is based on at least one of a time parameter, a state of the production process, or a predetermined predicted value (claim 20)

With respect to claim 25, copending Application ‘020 discloses:
wherein facilitating maintenance comprises facilitating maintenance to achieve differentiating a first maintenance interval of a first one of the plurality of components from a second maintenance interval of a second one of a plurality of components (claim 19)

With respect to claim 26, copending Application ‘020 discloses:
wherein facilitating maintenance comprises facilitating maintenance to achieve aligning a maintenance interval of one of the plurality of components with an external reference time (claim 19)

This is a provisional nonstatutory double patenting rejection.

Examiner’s Note - Claim Interpretation
	The examiner considered whether the limitations that state, “circuit structured to …” invoked an interpretation under 35 USC 112(f), since these limitations are modified by functional language. However, based on the applicant’s disclosure, the examiner determined that the claimed “circuit” was a structural element. Similarly, claim 9 discloses, “a data storage structure to …” Based on the applicant’s disclosure, the examiner determined that the claimed “storage” was also a structural element. Therefore, the claims are not being interpreted under 35 USC 112(f). 

Examiner’s Note - 35 USC § 101
	In view of the “2019 Revised Patent Subject Matter Eligibility Guidance,” claims 1-3, 5-19, 21-23, and 25-26 qualify as eligible subject matter under 35 U.S.C. 101. With respect to step 2A, prong one, the claims do not recite an abstract idea, law of nature, or natural phenomenon. Claim 1 does state, “analyze a subset of the plurality of detection values to determine a future status of at least one of the plurality of components …” However, the claimed analysis does not recite any particular mathematical equation or formula. Since the invention is directed to an industrial production process with a plurality of components, the claimed analysis was not determined to be the type of analysis that can be performed in the human mind. For argument’s sake, even if the claims did recite an abstract idea, law of nature, or natural phenomenon under step 2A, prong one, the claims also recite additional elements that integrate the judicial exception into a practical application under step 2A, prong two. For example, claim 1 states, “an analysis response structured to perform an action in response to the determination of the future status of the at least one of the plurality of components or the subprocess, wherein the action comprises changing an operating parameter including at least one of: changing a utilization of the at least one of the plurality of components, or changing an operating speed of the at least one of the plurality of components.” This action of changing an operating parameter applies or uses any judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e)). As such, the claims are not directed to a judicial exception. They qualify as eligible subject matter under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-19, 21-23, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nixon et al (US PgPub 20020077711).

With respect to claim 1, Nixon et al discloses:
A monitoring system for data collection in a chemical or pharmaceutical process (figure 1; The abstract states, “A process control system uses a data collection and distribution system …” (emphasis mine; This form of examiner emphasis will be used in the rest of the action). Paragraph 0003 states, “Process control systems, like those used in chemical, petroleum, or other processes …”)

    PNG
    media_image1.png
    494
    912
    media_image1.png
    Greyscale

a data acquisition circuit structured to interpret a plurality of detection values (Figures 2-3, reference 102 discloses a “DATA COLLECTION & DISTRIBUTION SYSTEM/DATABASE” that reads on the claimed data acquisition circuit. As seen in the figures, reference 102 also receives data from other sources, which themselves could be broadly construed to read on the claimed data acquisition circuit. Please note paragraph 0146, which states, “While the data collection and distribution system 102 and the asset utilization suite 50 and other process elements have been described as preferably being implemented in software, they may be implemented in hardware … Thus, the elements described herein may be implemented in a standard multi-purpose CPU or on specifically designed hardware or firmware such as an application-specific integrated circuit (ASIC) …”), each of the plurality of detection values corresponding to input received from a detection package (see data input to reference 102), the detection package comprising at least one of a plurality of input sensors (paragraph 0057 states, “Likewise equipment monitoring data 202 associated with traditional equipment monitoring activities is collected by, for example, sensors …”), wherein each of the plurality of input sensors is operatively coupled to at least one of a plurality of components or a subprocess of the chemical or pharmaceutical process (figure 3; paragraph 0057 states, “Referring now to FIG. 3, a more detailed data flow diagram 200 illustrating data flow within the process control plant 10 is provided.” Since the sensors are part of the data flow within the process control plant, they are operatively coupled to a subprocess of the chemical or pharmaceutical process. The sensors are operatively coupled to at least one of a plurality of components in the sense that they gather data about the components.)

    PNG
    media_image2.png
    585
    788
    media_image2.png
    Greyscale

a data analysis circuit (Figure 3, reference 50 reads on the claimed data analysis circuit. The disclosure of “circuit” was discussed above with respect to paragraph 0146.; paragraph 0042 states, “The applications within the asset utilization suite 50 use the collected data and other information generated by the process control systems 12 and 14, the maintenance systems 18, 22 and 26 and the business and process modeling systems 35 and 36 as well as information generated by data analysis tools …”) structured to analyze a subset of the plurality of detection values to determine a future status of at least one of the plurality of components or the subprocess of the chemical or pharmaceutical process (Please note the PREDICTION block in asset utilization suite 50; paragraph 0055 states, “Once received and converted, the data is stored in a database in some accessible manner and is made available to applications or users within the asset management suite 50. For example, applications related to process control, alarming, device maintenance, fault diagnostics, predictive maintenance …”; paragraph 0144 states, “More particularly, the routine 270 can receive notifications of current problems or predicted future problems with devices or other assets based on data provided by or predictions made by the asset utilization suite 50 or any of the data analysis tools …”), wherein the future status of the at least one of the plurality of components or the subprocess comprises at least one of: a future state of the at least one of the plurality of components, a future condition of the at least one of the plurality of components, or a future stage of the subprocess (Claim 5 states, “wherein the diagnostic routine includes a predictive routine that predicts a condition in the future based on two or more of the equipment data …”)

    PNG
    media_image3.png
    599
    867
    media_image3.png
    Greyscale

an analysis response circuit structured to perform an action in response to the determination of the future status of the at least one of the plurality of components or the subprocess (Figure 2, reference 50 shows block entitled “Action Taking”; Paragraph 0043 state, “the applications associated with the asset utilization suite 50 may take actions within the process plant 10 in response to a diagnosed or detected problem …” With respect to “in response to the determination of the future status,” please also note paragraph 0073, which states, “one or more other action applications 260 may be provided to take some action with respect to diagnostic decisions made by the integrated diagnostic application 250 or in response to alarms or other conditions. For example, the application 260 may provide a list of potential actions or recommendations … or to a predictive application 262 which may predict the result of such recommendations … These recommendations may, for example, be designed to take actions to correct a problem … to avoid future problems based on current or predicted process …” (emphasis mine); Please also note the abstract and paragraphs 0013 and 0144-0145, which further disclose “future problems”)
wherein the action comprises changing an operating parameter including at least one of: changing a utilization of the at least one of the plurality of components, or changing an operating speed of the at least one of the plurality of components (paragraph 0074 states, “The application 260 may also, if so configured automatically take actions within the plant 10, such as resetting set points, tuning loops, reconfiguring equipment, etc. as indicated by the feedback path 264 based on the diagnostic decisions made by the application 250, alarms, et. These actions may or may not involve using process control applications, equipment monitoring and control applications to implement changes to the system. These actions may also entail reconfiguring the plant 10 to make a different or more of one type of product over another or to otherwise reconfigure the plant 10 to maximize financial gains or other concerns.” These automatic actions involve changing utilization of the at least one of the plurality of components. Note also paragraph 0013, which states, “information or data may be collected by maintenance functions pertaining to the health, variability, performance or utilization of a device, loop, unit, etc.” Note also paragraph 0057, which states, “Of course the data collected may be any of, but is not limited to rotating equipment angular position, velocity, acceleration data …”)
With respect to claim 1, Nixon et al differs from the claimed invention in that it does not explicitly disclose:  
wherein the changing the operating parameter extends a first maintenance interval of the at least one of the plurality of components to synchronize the first maintenance interval of the at least one of the plurality of components with a second maintenance interval of another one of the plurality of components
With respect to claim 1, the following limitation(s) is/are obvious in view of what Nixon et al teaches:
wherein the changing the operating parameter extends a first maintenance interval of the at least one of the plurality of components to synchronize the first maintenance interval of the at least one of the plurality of components with a second maintenance interval of another one of the plurality of components (obvious in view of paragraphs 0033-0034 and paragraphs 0037-0038; Paragraph 0034 states, “The illustrated process control plant 10 also includes various rotating equipment 20, such as turbines, motors, etc. which are connected to a maintenance computer 22 … The maintenance computer 22 may store and execute known monitoring and diagnostic applications 23 … or other any other known applications used to diagnose, monitor and optimize the operating state of the rotating equipment 20.” Paragraphs 0037-0038 state, “In the past, the various process control systems 12 and 14 and the power generating and maintenance systems 22 and 26 have not been interconnected with each other in a manner that enables them to share data generated in or collected by each of these systems in a useful manner … To overcome this problem, a data collection and distribution system is provided to acquire data from the disparate sources of data, format this data to a common data format or structure and then provide this data, as needed to any of a suite of applications … The suite of applications is provided to fuse or integrate the data from previously disparate and separate systems to provide a better measurement, viewing, control and understanding of the entire plant 10.” In view of Nixon’s teachings of fusing/integrating information from various maintenance systems that are connected to various components, it would be obvious to one of ordinary skill in the art to extend a first maintenance interval of the at least one of the plurality of components to synchronize the first maintenance interval of the at least one of the plurality of components with a second maintenance interval of another one of the plurality of components, as one way of optimizing the process control operations.)
With respect to claim 1, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nixon et al. The motivation for the skilled artisan in doing so is to gain the benefit of optimizing plant operation.

With respect to claim 2, Nixon et al, as modified, discloses:
wherein changing the operating parameter achieves at least one of: extending a life of the at least one of the plurality of components or facilitating maintenance on the at least one of the plurality of components (paragraphs 0033-0034)

With respect to claim 3, Nixon et al, as modified, discloses:
wherein the action further comprises facilitating maintenance on the at least one of the plurality of components (paragraphs 0033-0034)

With respect to claim 6, Nixon et al, as modified, discloses:
wherein the future status is a future state of the at least one component, and the future state of the at least one component is based on a time parameter (paragraph 0145 states, “Referring now to FIG. 16, the GUI can provide other screens to a user to indicate current or future problems, such as predicted problems … In particular, FIG. 16 illustrates a display showing spectral plots of vibration of an element … and conditions or problems detected by the analysis tool based on these plots.” The future problems revealed by the plots of figure 16 indicate a future state of disrepair. Please note that the Y axis of figure 16 is measured in in/sec. This shows that the future state of the at least one component is based on a time parameter.)

With respect to claim 7, Nixon et al, as modified, discloses:
wherein the future status is a future state of the at least one component, and the future state of the at least one component is based on a state of the subprocess (Paragraph 0014 states, “Likewise, the detection of a device problem, such as one which requires shutdown of the process, may cause business software to automatically order replacement parts or alert the business person that chosen strategic actions will not produce the desired results due to the actual state of the plant.” The process of the plant will be construed to read on the claimed subprocess, as “subprocess” is not clearly defined, and there may be processes external to the state of the plant, such as operations of external servers outside the plant. In that sense, the process of the plant is a “subprocess.” The state of a component in the plant is directly tied to and based on a state of the production process as a whole. For example, if a component is determined to be in a state of future disrepair, that future state will be handled based on preventing a shutdown state of the entire production subprocess.) 

With respect to claim 8, Nixon et al, as modified, discloses:
wherein the future status is a future state of the at least one component, and the future state of the at least one component is based on a predetermined predicted value (paragraph 0078 states, “Still further, the integration applications 50 such as the diagnostic application 250 may use any joint models of process equipment and behavior to make diagnostic or predictive decisions, including, for example, formal mathematical models, statistical correlations, Kalman filter based estimators, neural networks, fuzzy logic based models or any combination of these or other models.” Predetermined predicted values are suggested by using a predictive mathematical model, as mathematical models output values. Since Nixon et al discloses performing predictive decisions (such as the future state of disrepair discussed above) using mathematical models, the claim is anticipated. See also disclosure of paragraphs 0143-0145, which were discussed above.)

With respect to claim 9, Nixon et al discloses:
A monitoring system for data collection in a chemical or pharmaceutical process (as discussed in claim 1 above)
a data collector communicatively coupled to a plurality of input channels, wherein the data collector collects data from the plurality of input channels based on a selected data collection routine, wherein each input channel is connected to a monitoring point from which data is collected, wherein the collected data provides a plurality of detection values including detection values for a component of a plurality of components associated with a subprocess of the chemical or pharmaceutical process (figure 3, reference 102 discloses a DATA COLLECTION & DISTRIBUTION SYSTEM/DATABASE that reads on the claimed data collector. As seen in figure 3, the collector 102 receives data from various functional blocks (such as 206, 220, and 230), which read on the claimed input channels, and as further seen from figure 3, each of the functional blocks is connected to data collection and reconciliation applications 204, which read on the claimed monitoring points from which data is collected. The data collected by collector 102 collectively represents a plurality of detection values including detection values for a component of a plurality of components associated with a subprocess of the chemical or pharmaceutical process.)
a data storage structured to store a plurality of collector routes and collected data that corresponds to the plurality of input channels, wherein the plurality of collector routes each comprises a different data collection routine (Paragraph 0054 states, “The data collection and distribution system 102 will collect the data from the different data sources in a common format or will convert that data, once received, to a common format for storage …” Paragraph 0146 states, “When implemented in software, the software routine may be stored in any computer readable memory such as on a magnetic disk, a laser disk, or other storage medium …” The claimed collector routes, each comprising a different data collection routine, are represented by the arrows shown in figure 3, which was discussed above.)
a data acquisition and analysis circuit structured to interpret the plurality of detection values from the collected data and structured to determine a future status of the component or the subprocess of the chemical or pharmaceutical process, wherein the future status of the component or the subprocess comprises at least one of: a future state of the component, a future condition of the component, or a future stage of the subprocess (see discussion of data acquisition and analysis circuits in claim 1 above)
an analysis response circuit structured to perform an action in response to the determination of the future status of the component or the subprocess, wherein the action comprises rebalancing operating work loads of the plurality of components associated with the subprocess (paragraph 0035 states, “Similarly, a power generation and distribution equipment 25 associated with the plant 10 is connected via, for example, a bus, to another computer 26 which runs and oversees the operation of the power generating and distribution equipment 25 within the plant 10. The computer 26 may execute known power control and diagnostics applications 27 …” Distribution of power serves to rebalance operating work loads.) by changing an operating parameter of the plurality of components including at least one of: changing a utilization of at least one of the plurality of components, or changing an operating speed of the at least one of the plurality of components (paragraph 0074 states, “The application 260 may also, if so configured automatically take actions within the plant 10, such as resetting set points, tuning loops, reconfiguring equipment, etc. as indicated by the feedback path 264 based on the diagnostic decisions made by the application 250, alarms, et. These actions may or may not involve using process control applications, equipment monitoring and control applications to implement changes to the system. These actions may also entail reconfiguring the plant 10 to make a different or more of one type of product over another or to otherwise reconfigure the plant 10 to maximize financial gains or other concerns.” These automatic actions involve changing utilization of the at least one of the plurality of components. Note also paragraph 0013, which states, “information or data may be collected by maintenance functions pertaining to the health, variability, performance or utilization of a device, loop, unit, etc.” Note also paragraph 0057, which states, “Of course the data collected may be any of, but is not limited to rotating equipment angular position, velocity, acceleration data …”)
With respect to claim 9, Nixon et al differs from the claimed invention in that it does not explicitly disclose: 
wherein the changing the operating parameter extends a first maintenance interval of the least one of the plurality of components to synchronize the first maintenance interval of the at least one of the plurality of components with a second maintenance interval of another one of the plurality of components
With respect to claim 9, the following limitation(s) is/are obvious in view of what Nixon et al discloses:
wherein the changing the operating parameter extends a first maintenance interval of the at least one of the plurality of components to synchronize the first maintenance interval of the at least one of the plurality of components with a second maintenance interval of another one of the plurality of components (obvious in view of paragraphs 0033-0034 and paragraphs 0037-0038; Paragraph 0034 states, “The illustrated process control plant 10 also includes various rotating equipment 20, such as turbines, motors, etc. which are connected to a maintenance computer 22 … The maintenance computer 22 may store and execute known monitoring and diagnostic applications 23 … or other any other known applications used to diagnose, monitor and optimize the operating state of the rotating equipment 20.” Paragraphs 0037-0038 state, “In the past, the various process control systems 12 and 14 and the power generating and maintenance systems 22 and 26 have not been interconnected with each other in a manner that enables them to share data generated in or collected by each of these systems in a useful manner … To overcome this problem, a data collection and distribution system is provided to acquire data from the disparate sources of data, format this data to a common data format or structure and then provide this data, as needed to any of a suite of applications … The suite of applications is provided to fuse or integrate the data from previously disparate and separate systems to provide a better measurement, viewing, control and understanding of the entire plant 10.” In view of Nixon’s teachings of fusing/integrating information from various maintenance systems that are connected to various components, it would be obvious to one of ordinary skill in the art to extend a first maintenance interval of the at least one of the plurality of components to synchronize the first maintenance interval of the at least one of the plurality of components with a second maintenance interval of another one of the plurality of components, as one way of optimizing the process control operations.) 
With respect to claim 9, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nixon et al. The motivation for the skilled artisan in doing so is to gain the benefit of optimizing plant operation.

With respect to claim 10, Nixon et al, as modified, discloses:
wherein rebalancing the operating work loads of the plurality of components associated with the subprocess further comprises rebalancing the operating work loads to achieve at least one of: extending a life of the at least one of the plurality of components or facilitating maintenance on the at least one of the plurality of components (see claim 2)

With respect to claim 11, Nixon et al, as modified, discloses:
wherein the action further comprises facilitating maintenance on the at least one of the plurality of components (see claim 3)

With respect to claim 12, Nixon et al, as modified, discloses:
wherein facilitating maintenance comprises facilitating maintenance to achieve at least one of: differentiating a first maintenance interval of a first one of the plurality of components from a second maintenance interval of a second one of the plurality of components; or aligning a maintenance interval of one of the plurality of components with an external reference time (paragraph 0144 states, “The routine 270 then automatically contacts a supplier … and orders the parts, equipment or supplies to be delivered to the plant 10 before the device needs to be replaced. In this manner, the work order generation routine 270 limits the down time …”; The external reference time here would be a time before the device needs to be replaced.”)

With respect to claim 13, Nixon et al, as modified, discloses:
wherein the external reference time includes at least one of: a planned shutdown time for the subprocess of the chemical or pharmaceutical process, a time that is past an expected completion time of the subprocess, or a scheduled maintenance time for one of the plurality of components (paragraph 0145 states, “Still further, the results of these tools can be used to cause the work order generation routine 270 to automatically order replacement parts and/or to order or schedule work (such as repair or maintenance) to be performed within the plant 10.”)

With respect to claim 14, Nixon et al, as modified, discloses:
wherein the future status is a future state of the component, and the future state of the component is based on a time parameter (see claim 6)

With respect to claim 15, Nixon et al, as modified, discloses:
wherein the future status is a future state of the component, and the future state of the component is based on a state of the subprocess (see claim 7)

With respect to claim 16, Nixon et al, as modified, discloses:
wherein the future status is a future state of the component, and the future state of the component is based on a predetermined predicted value (see claim 8)

With respect to claim 17, Nixon et al discloses:
A computer-implemented method for data collection in a chemical or pharmaceutical process (paragraph 0006 states, “Furthermore, the different people involved in these different functions generally use different tools, such as different applications run on different computers to perform the different functions.”)
collecting data from a plurality of input channels communicatively coupled to a data collector based on a data collection routine, wherein each input channel is connected to a monitoring point from which data is collected, wherein the collected data provides a plurality of detection values including detection values for at least one of a plurality of components or a subprocess of the chemical or pharmaceutical process (figure 3, reference 102 discloses a DATA COLLECTION & DISTRIBUTION SYSTEM/DATABASE that reads on the claimed data collector. As seen in figure 3, the collector 102 receives data from various functional blocks (such as 206, 220, and 230), which read on the claimed input channels, and as further seen from figure 3, each of the functional blocks is connected to data collection and reconciliation applications 204, which read on the claimed monitoring points from which data is collected. The data collected by collector 102 collectively represents a plurality of detection values including detection values for a component of a plurality of components associated with a subprocess of the chemical or pharmaceutical process.)
analyzing the plurality of detection values from the collected data to determine a future status of at least one of the plurality of components or the subprocess of the chemical or pharmaceutical process, wherein the future status of the at least one of the plurality of components or the subprocess comprises at least one of: a future state of the at least one of the plurality of components, a future condition of the at least one of the plurality of components, or a future stage of the subprocess (see discussion of data analysis circuit in claim 1)
performing an action in response to the determination of the future status of the at least one of the plurality of components or the subprocess, wherein the action comprises changing an operating parameter including at least one of: changing a utilization of the at least one of the plurality of components, or changing an operating speed of the at least one of the plurality of components (paragraph 0074 states, “The application 260 may also, if so configured automatically take actions within the plant 10, such as resetting set points, tuning loops, reconfiguring equipment, etc. as indicated by the feedback path 264 based on the diagnostic decisions made by the application 250, alarms, et. These actions may or may not involve using process control applications, equipment monitoring and control applications to implement changes to the system. These actions may also entail reconfiguring the plant 10 to make a different or more of one type of product over another or to otherwise reconfigure the plant 10 to maximize financial gains or other concerns.” These automatic actions involve changing utilization of the at least one of the plurality of components. Note also paragraph 0013, which states, “information or data may be collected by maintenance functions pertaining to the health, variability, performance or utilization of a device, loop, unit, etc.” Note also paragraph 0057, which states, “Of course the data collected may be any of, but is not limited to rotating equipment angular position, velocity, acceleration data …”)
With respect to claim 17, Nixon et al differs from the claimed invention in that it does not explicitly disclose: 
wherein the changing the operating parameter extends a first maintenance interval of the at least one of the plurality of components to synchronize the first maintenance interval of the at least one of the plurality of components with a second maintenance interval of another one of the plurality of components
With respect to claim 17, the following limitation(s) is/are obvious in view of what Nixon et al discloses:
wherein the changing the operating parameter extends a first maintenance interval of the at least one of the plurality of components to synchronize the first maintenance interval of the at least one of the plurality of components with a second maintenance interval of another one of the plurality of components (obvious in view of paragraphs 0033-0034 and paragraphs 0037-0038; Paragraph 0034 states, “The illustrated process control plant 10 also includes various rotating equipment 20, such as turbines, motors, etc. which are connected to a maintenance computer 22 … The maintenance computer 22 may store and execute known monitoring and diagnostic applications 23 … or other any other known applications used to diagnose, monitor and optimize the operating state of the rotating equipment 20.” Paragraphs 0037-0038 state, “In the past, the various process control systems 12 and 14 and the power generating and maintenance systems 22 and 26 have not been interconnected with each other in a manner that enables them to share data generated in or collected by each of these systems in a useful manner … To overcome this problem, a data collection and distribution system is provided to acquire data from the disparate sources of data, format this data to a common data format or structure and then provide this data, as needed to any of a suite of applications … The suite of applications is provided to fuse or integrate the data from previously disparate and separate systems to provide a better measurement, viewing, control and understanding of the entire plant 10.” In view of Nixon’s teachings of fusing/integrating information from various maintenance systems that are connected to various components, it would be obvious to one of ordinary skill in the art to extend a first maintenance interval of the at least one of the plurality of components to synchronize the first maintenance interval of the at least one of the plurality of components with a second maintenance interval of another one of the plurality of components, as one way of optimizing the process control operations.) 
With respect to claim 17, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Nixon et al. The motivation for the skilled artisan in doing so is to gain the benefit of optimizing plant operation.

With respect to claim 18, Nixon et al, as modified, discloses:
wherein changing the operating parameter achieves at least one of: extending a life of the one of the plurality of components or facilitating maintenance on the one of the plurality of components (see claim 2)

With respect to claim 19, Nixon et al, as modified, discloses:
wherein the facilitating maintenance comprises extending a maintenance interval of the at least one of the plurality of components (Paragraph 0144 states, “The routine 270 then automatically contacts a supplier via, for example an internet, telephone or other communication connection and orders the parts, equipment or supplies to be delivered to the plant 10 before the device needs to be replaced. In this manner, the work order generation routine 270 limits the down time or helps to assure that there is little or no down time caused by the need to wait for parts, equipment or supplies to fix the problem when it actually occurs. This fact, then makes the plant 10 more efficient.” By taking care of the device before it needs to be replaced, it extends the remaining service life/maintenance interval of the device.”)

With respect to claim 21, Nixon et al, as modified, discloses:
wherein the facilitating maintenance comprises differentiating a first maintenance interval of a first one of the plurality of components from a second maintenance interval of a second one of the plurality of components (This limitation is suggested by paragraph 0143, which states, “the asset utilization suite 50 may receive diagnostic information, maintenance requests, etc. from internal and external data sources and, in response, may cause the maintenance person to attend to one or more problems in connection with the diagnostic information. Of course, the specifics of the work order generated will depend on the type of problem or situation detected …” Since the different components will have different diagnostic information, the maintenance person is able to differentiate the first maintenance interval of a first one of the plurality of components from a second maintenance interval of a second one of the plurality of components based on the differing diagnostic information.)

With respect to claim 22, Nixon et al, as modified, discloses:
wherein the facilitating maintenance comprises aligning a maintenance interval of one of the plurality of components with an external reference time (paragraph 0145 states, “Still further, the results of these tools can be used to cause the work order generation routine 270 to automatically order replacement parts and/or to order or schedule work (such as repair or maintenance) to be performed within the plant 10.” The act of scheduling a maintenance or repair visit serves to align a maintenance interval of one of the plurality of components with an external reference time. The external reference time is the scheduled time of repair.)

With respect to claim 23, Nixon et al, as modified, discloses:
wherein the future status is a future state of the at least one component, and the future state of the at least one component is based on at least one of a time parameter, a state of the subprocess, or a predetermined predicted value (see claims 6-8 above)

With respect to claim 25, Nixon et al, as modified, discloses:
wherein facilitating maintenance comprises facilitating maintenance to achieve differentiating a first maintenance interval of a first one of the plurality of components from a second maintenance interval of a second one of the plurality of components (paragraph 0002 states, “a coordinated system that uses multiple types of data from different and divergent data sources, such as those associated with equipment monitoring …” See also paragraph 0044, which teaches optimization of business data, such as timeframes.”)

With respect to claim 26, Nixon et al, as modified, discloses:
wherein facilitating maintenance comprises facilitating maintenance to achieve aligning a maintenance interval of one of the plurality of components with an external reference time (paragraph 0144 states, “The routine 270 then automatically contacts a supplier … and orders the parts, equipment or supplies to be delivered to the plant 10 before the device needs to be replaced. In this manner, the work order generation routine 270 limits the down time …”; The external reference time here would be a time before the device needs to be replaced.”)

With respect to claim 5 (which depends on claim 26), Nixon et al, as modified, discloses:
wherein the external reference time includes at least one of: a planned shutdown time for the subprocess of the chemical or pharmaceutical process, a time that is past an expected completion time of the subprocess of the chemical or pharmaceutical process, or a scheduled maintenance time for the one of the plurality of components (paragraph 0145 states, “Still further, the results of these tools can be used to cause the work order generation routine 270 to automatically order replacement parts and/or to order or schedule work (such as repair or maintenance) to be performed within the plant 10.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148. The examiner can normally be reached M-F 10:00 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        05/31/22


/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865                                                                                                                                                                                                        06/03/2022